Citation Nr: 0803964	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  03-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 
35.

3.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant and her two daughters


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from May 1979 to December 
1996.  He died in December 2000; the appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.  

In January 2002, the RO denied service connection for the 
cause of the veteran's death and also denied entitlement to 
DEA under the provisions of 38 U.S.C. Chapter 35.  In 
February 2002, the RO denied the appellant's claim for 
service-connected burial benefits.  The appellant filed a 
notice of disagreement (NOD) with both of these decisions in 
May 2002.  In March 2003, the  RO issued a statement of the 
case (SOC) addressing the  claims for service connection for 
the cause of the veteran's death and for DEA under the 
provisions of 38 U.S.C. Chapter 35; the  RO did not issue a 
SOC as to the claim for service-connected burial benefits.  
The appellant filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in May 2003.  In 
February 2004, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of the claims.

In December 2003, the appellant and her two daughters 
testified during a hearing before a Decision Review Officer 
of the RO, and, in March 2006, the appellant and one daughter 
testified during a hearing before the undersigned Veterans 
Law Judge at the RO.  Transcripts of both hearings are of 
record.

In a July 2006 decision, the Board denied the claims for 
service connection for the cause of the veteran's death and 
for DEA under the provisions of 38 U.S.C.A. Chapter 35.  The 
veteran, in turn, appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated October 2007, the Court granted a Joint Motion 
filed by counsel for the appellant and counsel for the VA 
Secretary, vacating the Board's decision, and remanding these 
matters to the Board for further proceedings consistent with 
the Joint Motion.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.


REMAND

In light of points raised in the Joint Motion, and the Board 
review of the claims file, the Board finds that further RO 
action on the claims on appeal is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for disability (or death) that is proximately due to 
or the result of a service-connected disability.  See 38 
C.F.R. § 3.3 10(a) (2007).  To establish entitlement to 
service connection for the cause of the veteran's death, the 
evidence of record must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2007). 

The veteran died in December 2000.  The death certificate 
lists the immediate cause of death as a self-inflicted 
gunshot wound to the head; no contributory conditions are 
listed.  The appellant's primary contention throughout the 
appeal was that the veteran had undiagnosed PTSD due to 
combat during the Persian Gulf War, and that his PTSD 
resulted in his behavioral problems and eventual suicide.  
However, in the "remarks" section of her February 2001 
claim (VA Form 21-534), the appellant indicated that the 
combination of the veteran's service-connected disabilities 
and his psychiatric disabilities caused him to take his life.  

The Board notes that, during the veteran's lifetime, service 
connection had been established for bronchial asthma (rated 
as 60 percent disabling), plantar fasciitis of the right foot 
(rated as 10 percent disabling), impingement syndrome of the 
right shoulder (rated as 10 percent disabling), status post 
anterior cruciate ligament repair of the left knee (rated as 
10 percent disabling), degenerative changes of the lumbar 
spine (rated as noncompensable), lipoma excision scar on the 
abdomen (rated as noncompensable), plantar fasciitis of the 
left foot (rated as noncompensable), and patellofemoral pain 
syndrome of the right knee (rated as noncompensable).  His 
combined disability rating was 70 percent.

In March 2003, a VA physician wrote that he could not 
substantiate a diagnosis of PTSD and that it was not likely 
that the veteran's PTSD caused his suicide.  This opinion was 
based partly on the physician's analysis of many letters 
submitted by friends of the veteran and the appellant who 
observed his symptomatology prior to his suicide.  The VA 
physician's opinion did not address the veteran's service-
connected disabilities.

As noted by the parties to the Joint Motion, VA has a duty to 
develop fully and sympathetically a veteran's claim to its 
optimum and to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations.  See 
Joint Motion, at 2 (citing Moody v. Principi, 360 F.3d 1306, 
1310 (Fed Cir. 2004) and  Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed. Cir. 2004).  In the present case, this rule 
requires that the claim for service connection for the cause 
of the veteran's death be remanded for a VA opinion as to 
whether the veteran's service-connected disabilities, the 
treatment thereof, any disability secondary to the service-
connected disabilities, or a combination of any of these and 
a psychiatric disability other than PTSD, caused or 
contributed to the veteran's death from suicide.  See Joint 
Motion, at 4.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002 
& Supp. 2007), 38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the 
appellant's attorney requested such opining  in his December 
2007 post-remand letter to the Board.  Hence, on remand, the 
RO should obtain a medical opinion from an appropriate 
physician to answer the questions posed above.

The Board also notes that recently, in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the Court held that in a claim for 
Disability and Indemnity Compensation (DIC) benefits, VA's 
notice requirements include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The RO's December 2001, February 2002, 
and July 2003 notice letters, issued well before Hupp was 
decided, do not provide notice consistent with this 
authority.

Hence, prior to obtaining the requested opinion, the RO 
should, through VCAA-compliant notice, give the appellant 
another opportunity to provide evidence or information in 
support of her claim for service connection for the cause of 
the veteran's death.  The RO's notice letter should explain 
what information and evidence is needed to substantiate the 
claim for service connection for the cause of the veteran's 
death, consistent with Hupp (as discussed above), as well as 
explain the respective responsibilities of VA and the veteran 
in obtaining additional evidence. The RO should also invite 
the appellant to submit all pertinent evidence in her 
possession, as well as explain that she has a full one-year 
period for response.  See 38 U.S.C.A. § 5103 (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should also ensure that its letter to the 
appellant meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) to the extent that it is 
applicable to claims for service connection for the cause of 
the veteran's death, in particular, as to providing notice 
regarding effective dates.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for the cause of the veteran's death, as well as 
the claim for DEA under the provisions of 38 U.S.C. Chapter 
35 (which is "inextricably intertwined" with the claim for 
service connection for the cause of the veteran's death.  See 
Joint Motion, at 5 citing Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (issues are inextricably intertwined if one 
claim could have a significant impact on the other).

As for to the claim for service-connected burial benefits, 
the Board notes that the appellant's May 2002 NOD 
specifically included the February 2002 denial of burial 
benefits as a decision with which the appellant disagreed.  
The Board finds that this document-filed within one year of 
notification of the February 2002 decision denying service-
connected burial benefits-constitutes a valid NOD as to the 
this claim.  See 38 C.F.R. §§ 20.201, 20.302(a) (2007).  
However, the RO has yet to issue a SOC with respect to this 
claim, the next step in the appellate process.  See 38 C.F.R. 
§ 19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 240- 41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2007).

The Board points out that, although the appellant has been 
awarded nonservice-connected burial benefits, there are 
additional benefits that may be awarded for a veteran whose 
death is service-connected; consequently, this claim is not 
moot.  See 38 U.S.C.A. § 2307 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.1600(a) (2007).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the 
appellant and her attorney a VCAA-
complaint notice letter specifically as 
regards the claim for service connection 
for the cause of the veteran's death.

The RO should request that the appellant 
provide sufficient information and, if 
necessary, authorization, to enable VA to 
obtain any additional medical records 
pertaining to the claim for service 
connection for the cause of the veteran's 
death that are not currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, explaining the type of 
evidence that is her ultimate 
responsibility to submit.

The RO's notice letter should explain the 
information and evidence necessary to 
establish entitlement to service 
connection for the cause of the veteran's 
death. The RO should ensure that its 
letter meets the notice requirements of 
Dingess/Hartman (to the extent that it is 
applicable to claims for service 
connection for the cause of a veteran's 
death, in particular as regards effective 
dates) and Hupp (both cited to above).

The RO's letter should also clearly 
explain to the appellant that she has a 
full one-year period to respond (although 
VA may decide the claim within the one- 
year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
request an opinion from an appropriate VA 
physician.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to provide the opinion, and 
the report of the opinion should include 
discussion of the veteran's documented 
medical history, the assertions of the 
appellant and her daughters, and the  
symptomatology observed by other 
individuals who knew the veteran and 
submitted letters on the appellant's 
behalf.

The physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the veteran's service-
connected disabilities, the treatment 
thereof, any disability secondary to the 
service-connected disabilities, or a 
combination of any of these and a 
psychiatric disability other than PTSD, 
caused or contributed substantially or 
materially to cause to the veteran's 
death from suicide.

The physician should set forth  the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for the cause of the 
veteran's death and for DEA under the 
provisions of 38 U.S.C.A. Chapter 35.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and her attorney an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

7.  After readjudicating the claim for 
service connection for the cause of the 
veteran's death, the RO must furnish to 
the appellant and her attorney a SOC on 
the matter of entitlement to service-
connected burial benefits, along with a 
VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.

The appellant and her attorney are hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be 
perfected-here, as regards the claim for 
service-connected burial benefits-within 
60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This remand must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b)(7) (2007).

